DETAILED ACTION
This action is in response to the Applicant Response filed 01 October 2021 for application 16/298,463 filed 11 March 2019.
Claims 1-2, 6-7, 9, 11-13, 17—18, 20 are currently amended.
Claims 21-26 are new.
Claims 3-5, 14-16 are cancelled.
Claims 1-2, 6-13, 17-26 are pending.
Claims 1-2, 6-13, 17-26 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
Examiner notes that claims 11, 12 do not include a limitation which corresponds to the limitation of “replacing the sensitive data portions with the synthetic portions” of claim 1. While this does not on its face present an issue, Examiner brings attention to the exclusion because Examiner wants to make sure a limitation which would align claims 11, 12 with claim 1 was not overlooked.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-2, 7-13, 18-20 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 101 rejections of claims 1-2, 7-13, 18-20 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 6, 17 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 6, 17 have been withdrawn. However, in light of the amendments to the claims, new 35 U.S.C. 112(b) rejections have arisen as noted below.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-2, 6-13, 17-20 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the references fail to teach the newly-added features of claim 1 (similarly claims 11, 12), particularly:
...
based on the determined first query input type, providing the first query input and the synthetic dataset to a plurality of training models; 
training the plurality of training models based on the query input and the synthetic dataset; 
receiving a second query input; 
determining a type of the second query input; and 
routing the second query input to a selected training model of the plurality of training models based on the determined second query input type and an output format of the selected training model.
(Emphasis added by applicant) Specifically, applicant argues that the Newman reference does not the recited limitations.

Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Newman in view of Park, further in view of Juveneton and further in view of Bishop. For similar reasons, claims 11-12 are also rejected as unpatentable over Newman in view of Park, further in view of Juveneton and further in view of Bishop. Additionally, the rejections of claims 1, 11, 12 apply to all dependent claims which are dependent on claims 1, 11, 12, including claims 2, 6-10, 13, 17-20, 22-23, 25-26 which are also unpatentable over Newman in view of Park, further in view of Juveneton and further in view of Bishop; and claims 21, 24 which are unpatentable over Newman in view of Park, further in view of Juveneton, further in view of Bishop and further in view of Acs.

Claim Objections
Claims 1-2, 6-13, 17-26 are objected to because of the following informalities:
Claim 1, replacing the sensitive data portions... [“and” should be removed from end of limitation] 
Claim 1, training the plurality of training models based on the query input and the synthetic dataset should read “training the plurality of training models based on the first query input and the synthetic dataset” [“first” added]
Claim 6, the training models  should read “the plurality of training models”
Claim 11, generating synthetic data portions... [“and” should be removed from end of limitation] 
Claim 11, training the plurality of training models, based on the query input and the synthetic dataset should read “training the plurality of training models based on the first query input and the synthetic dataset” [comma removed and “first” added]
Claim 12, generating synthetic data portions... [“and” should be removed from end of limitation] 
Claim 12, training the plurality of training models, based on the query input and the synthetic dataset should read “training the plurality of training models based on the first query input and the synthetic dataset” [comma removed and “first” added]
Claim 17, the training models  should read “the plurality of training models”
Claims 2, 7-10, 13, 18-26 are object to due to their dependence, either directly or indirectly, on claims 1, 6, 11-12, 17
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites the query input while failing to provide proper antecedent basis for the term. Claim 1, from which claim 13 depends, recites both “a first query input” and “a second query input.” It is unclear to which of these query inputs the claim refers. Correction or clarification is required.
Examiner’s note: For the purposes of examination, and in light of the language of similar claim 2, the claim will be interpreted as if the claim language read ... generating an expected database result from the first query input.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-13, 17-20, 22-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, David (US 2018/0247078 A1 – System for Anonymization and Filtering of Data, hereinafter referred to as “Newman”) in view of Park et al. (Data Synthesis based on Generative Adversarial Networks, hereinafter referred to as “Park”), further in view of Juveneton, Florian (U.S. Patent No. 10,740,335 B1 – Biometric Data Combination Engine, hereinafter referred to as “Juveneton”) and further in view of Bishop et al. (US 2017/0039271 A1 – Scoring Automatically Generated Language Patterns for Questions Using Synthetic Events, hereinafter referred to as “Bishop”).

Regarding claim 1 (Currently Amended), Newman teaches a system for training models for outputting synthetic database query results (Newman, Abstract – teaches outputting database query results with masked [synthetic] information), the system comprising: 
at least one memory unit for storing instructions (Newman, ¶0038 – teaches a computer implementation of the system); and 
at least one processor configured to execute the instructions to perform operations (Newman, ¶0038 – teaches a computer implementation of the system) comprising: 
receiving a first query input entered by a user at a user interface (Newman, Abstract – teaches receiving user queries from client devices [user interface]));  
determining a type of the first query input (Newman, ¶0032 – teaches identifying the input document such as legal records or licensing records and identifying sensitive information in the document such as patent number, assignee name, inventor name and owner name).
However, Newman does not explicitly teach generating a synthetic dataset using a dataset generator, the synthetic dataset: differing by at least a predetermined amount from a reference dataset according to a similarity metric; and comprising synthetic data portions generated by: determining a class of sensitive data portions in the first query input; generating synthetic data portions using a class-specific model trained to generate synthetic values for the class; and replacing the sensitive data portions with the synthetic portions; and based on the determined first query input type, providing the first query input and the synthetic dataset to a plurality of training models; training the plurality of training models based on the query input and the synthetic dataset; receiving a second query input; determining a type of the second query input; and routing the second query input to a selected training model of the plurality of training models based on the determined second query input type and an output format of the selected training model.
Park teaches generating a synthetic dataset using a dataset generator (Park, section 1 – teaches a data synthesis method based on generative adversarial networks, table-GAN, to synthesize tables that contain categorical, discrete and continuous values; Park, section 4.3 – teaches training the table-GAN), the synthetic dataset:
differing by at least a predetermined amount from a reference dataset according to a similarity metric (Park, section 5.1.5 – teaches using threshold values to adjust privacy settings where increasing the margins generates synthetic tables that are dissimilar to the original table).
table-GAN, uses generative adversarial networks (GANs) to synthesize fake tables that are statistically similar to the original table yet do not incur information leakage. We show that the machine learning models trained using our synthetic tables exhibit performance that is similar to that of models trained using the original table for unknown testing cases.”).
However, Newman in view of Park does not explicitly teach comprising synthetic data portions generated by: determining a class of sensitive data portions in the first query input; generating synthetic data portions using a class-specific model trained to generate synthetic values for the class; and replacing the sensitive data portions with the synthetic portions; and based on the determined first query input type, providing the first query input and the synthetic dataset to a plurality of training models; training the plurality of training models based on the query input and the synthetic dataset; receiving a second query input; determining a type of the second query input; and routing the second query input to a selected training model of the plurality of training models based on the determined second query input type and an output format of the selected training model.
Juveneton teaches generating a synthetic dataset using a dataset generator (Juveneton, col. 3:14-22 – teaches generating a synthetic biometric database), the synthetic dataset:
comprising synthetic data portions (Juveneton, col. 3:14-22 – teaches generating a synthetic biometric database) generated by: 
determining a class of sensitive data portions in the first query input (Juveneton, col. 4:37-59 – teaches selecting a class of fingerprints [sensitive data] as class data with subclass of arches, loops or whorls);
generating synthetic data portions using a class-specific model trained to generate synthetic values for the class (Juveneton, 5:28-51 – teaches a synthetic biometric data sampler [model] to generate synthetic data samples with quality and characteristics [class-specific] similar to the real samples); and 
replacing the sensitive data portions with the synthetic portions (Juveneton, col. 3:14-22 – teaches analyzing real samples to generate synthetic samples with similar quality and characteristics to the real samples; Juveneton, col. 5:41-51 – teaches each of the synthetic data samples has a quality and characteristics similar to the real samples; see also Juveneton, col. 6:1-45 – teaches various parameters which are used in the synthetic data generation which are taken from the real samples; Juveneton, col. 6:46-57 – teaches the user having access to the synthetic database due to prohibition of access to the real database; [While Juveneton teaches generating a synthetic database, the analysis of a real database and use of the parameters from the real samples to generate the synthetic samples creates a synthetic database with the same parameters/characteristics as the real database while replacing the sensitive data. This is interpreted as replacing the sensitive data with the synthetic data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Newman in view of Park with the teachings of Juveneton in order to maintain the privacy of individuals and improve security of the biometric samples in the field of generating synthetic data while protecting sensitive information (Juveneton, col. 2:50-61 – “Particular implementations of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. A system may maintain the privacy of individuals who 
However, Newman in view of Park and further in view of Juveneton does not explicitly teach based on the determined first query input type, providing the first query input and the synthetic dataset to a plurality of training models; training the plurality of training models based on the query input and the synthetic dataset; receiving a second query input; determining a type of the second query input; and routing the second query input to a selected training model of the plurality of training models based on the determined second query input type and an output format of the selected training model.
Bishop teaches
based on the determined first query input type (Bishop, ¶0001 – teaches using natural language processing of a question [query] to convert the natural language into formal database questions; Bishop, ¶¶0045-0047 – teaches using a structured resource generator to convert semi-structured resources into structured resources to create generalized syntactic patterns [type of query input] used in database queries in the question/answer system; see also Bishop ¶¶0031-0032), providing the first query input and the synthetic dataset to a plurality of training models (Bishop, ¶¶0041-0043 – teaches training by a knowledge manager using question [query input] and answer [result] pairs and a training syntactic pattern [query type] based on a training question/answer pair; Bishop, ¶¶0032-0034 – teaches that the knowledge manager can include many reasoning algorithms [training models] based on specific areas of focus); 
training the plurality of training models based on the query input and the synthetic dataset (Bishop, ¶¶0041-0043 – teaches training by a knowledge manager using question [query input] and answer [result] pairs); 
receiving a second query input (Bishop, ¶¶0031-0034 – teaches, after training receiving input question [query] for which a response is determined based on a specific area of focus and associated algorithm); 
determining a type of the second query input (Bishop, ¶0001 – teaches using natural language processing of a question [query] to convert the natural language into formal database questions; Bishop, ¶¶0045-0047 – teaches using a structured resource generator to convert semi-structured resources into structured resources to create generalized syntactic patterns [type of query input] used in database queries in the question/answer system; see also Bishop ¶¶0031-0032); and 
routing the second query input to a selected training model of the plurality of training models based on the determined second query input type and an output format of the selected training model (Bishop, ¶¶0033-0034 – teaches inputting the query/result to various reasoning algorithms based on a specific area of focus).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Newman in view of Park and further in view of Juveneton with the teachings of Bishop in order to minimize required resources needed to generate formal database queries in the field of synthetic database generation (Bishop, ¶0002 – "However, more complex questions may not correspond closely to the underlying database structure, such as 'Who was elected in 2000 as the United States President?' In these situations, a question answer system requires a substantial amount of resources to generate formal database queries for complex questions, which typically includes a trained linguist manually enumerating hard-coded database lookups.").

Regarding claim 2 (Currently Amended), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the system of claim 1 as noted above. Bishop further teaches generating an expected database result from the first query input (Bishop, ¶¶0046-0047 – teaches generating expected structured results to queries from semi-structured resources using the structured resource generator [generation model]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Bishop for the same reasons as disclosed in claim 1 above.

Regarding claim 6 (Currently Amended), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the system of claim 1 as noted above. Bishop further teaches evaluating, by a model optimizer, performance criteria of the training models (Bishop, ¶0034 – teaches using a statistical model to evaluate each of the reasoning algorithms [training models]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Bishop in order to evaluate performance criteria of the models because it is advantageous to select the best model based on specific area of focus from potentially thousands of models (Bishop, ¶¶0033-0034).

Regarding claim 7 (Currently Amended), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the system of claim 1 as noted above. 
Newman further teaches 
determining, based on the first query input and a database language interpreter, an output data format (Newman, ¶¶0031-0032 – teaches an output format identifying sensitive information to mask based on a parser [database language interpreter] identifying lexical elements).
Park further teaches
returning, based on a generation model and the output data format, a synthetic result of the first query input (Park, Abstract – teaches using generative adversarial networks (GANs) [generation model] to synthesize fake tables [synthetic result] that are statistically similar to the original table [input]; [Synthesizing fake tables that are statistically similar to original tables demonstrates a known output data format, i.e., an output table statistically similar to the input table]).
Bishop further teaches 
extracting information from the generation model (Bishop, ¶¶0046-0048 – teaches identifying paths in the structured resource which were extracted from the structured resource generator [generation model]); and 
displaying the extracted information on the user interface (Bishop ¶0053 – teaches displaying the answers which were generated using the extracted structured resource path on a GUI; see also Bishop ¶¶0048-0052 – process for generating an answer).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Bishop for the same reasons as disclosed in claim 1 above.

Regarding claim 8 (Original), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the system of claim 1 as noted above. Park further teaches generating synthetic data for at least one of structured data formats, semi-structured data formats, or unstructured data formats (Park, section 1 – teaches a method, table-GAN, to synthesize tables that contain categorical, discrete and continuous values).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Bishop in order to generate synthetic data based on various data formats because it is advantageous to for models to perform calculations for various data formats in order to improve usability (Park, section 1).

Regarding claim 9 (Currently Amended), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the system of claim 1 as noted above. Newman further teaches wherein the first query input comprises customer financial information (Newman, ¶¶0032-0034 – teaches identifying the input document such as legal records or licensing records which includes financial information).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Bishop in order to create synthetic financial data because financial data is typically private and it is advantageous to anonymize private data to protect privacy and avoid PII/HIPPA violations (Newman, ¶¶0003-0004).

Regarding claim 10 (Original), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the system of claim 1 as noted above.  Park further teaches synthetically generating results in response to an input query (Park, section 1 – teaches a method, table-GAN, to synthesize tables that contain categorical, discrete and continuous values [The synthetic data can be used as database entries, which are results to queries]), by training one of a recurrent neural network or a generative adversarial network (Park, section 1 – teaches a data table-GAN; Park, section 4.3 – teaches training the table-GAN).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Bishop in order to generate synthetic data using a generative adversarial networks because GANs are specialized models for generating synthetic data (Park, section 1).

Regarding claim 11 (Currently Amended), it is the computer-readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.
Examiner’s note: While claim 11 is similar to claim 1, claim 11 excludes the limitation of "replacing the sensitive data portions with the synthetic portions," this creates a broader claim than that of claim 1 and, therefore, the rejection of claim 1 also applies to claim 11.

Regarding claim 12 (Currently Amended), it is the computer-implemented method embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.
Examiner’s note: While claim 12 is similar to claim 1, claim 12 excludes the limitation of "replacing the sensitive data portions with the synthetic portions," this creates a broader claim than that of claim 1 and, therefore, the rejection of claim 1 also applies to claim 12.

Regarding claim 13 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton and further in view of Bishop for the reasons set forth in the rejection of claim 2.

Regarding claim 17 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton and further in view of Bishop for the reasons set forth in the rejection of claim 6.

Regarding claim 18 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton and further in view of Bishop for the reasons set forth in the rejection of claim 7.

Regarding claim 19 (Currently Amended), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the method of claim 12 as noted above. Park further teaches wherein the method further comprises generating synthetic data for at least one of structured data formats or semi-structured data formats (Park, section 1 – teaches a method, table-GAN, to synthesize tables that contain categorical, discrete and continuous values).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Bishop in order to generate synthetic data based on various data formats because it is advantageous to for models to perform calculations for various data formats in order to improve usability (Park, section 1).

Regarding claim 20 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton and further in view of Bishop for the reasons set forth in the rejection of claim 9.

Regarding claim 22 (New), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the system of claim 1 as noted above.  Newman further wherein determining the type of the second query input includes using a database language interpreter to interpret a language associated with the second query input (Newman, ¶¶0031-0032 – teaches identifying sensitive information to mask based on a parser [database language interpreter] identifying lexical elements).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Bishop for the same reasons as disclosed in claim 1 above.

Regarding claim 23 (New), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the system of claim 6 as noted above. 
Bishop further teaches wherein the performance criteria includes the similarity metric (Bishop, 0034 – teaches a statistical model capturing how well the algorithms perform at establishing the inference between two similar passages).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Bishop in order to a similarity metric for a model performance criteria because the similarity metric provides a way to compare results to select the best response (Bishop, ¶0034).

Regarding claim 25 (New), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton and further in view of Bishop for the reasons set forth in the rejection of claim 22.

Regarding claim 26 (New), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton and further in view of Bishop for the reasons set forth in the rejection of claim 23.

Claims 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Park, further in view of Juveneton, further in view of Bishop and further in view of Acs et al. (Differentially Private Mixture of Generative Neural Networks, hereinafter referred to as “Acs”).

Regarding claim 21 (New), Newman in view of Park, further in view of Juveneton and further in view of Bishop teaches all of the limitations of the system of claim 1 as noted above.  Juveneton further teaches wherein the synthetic data portions are further generated: 
by selecting a subclass of sensitive data portions within the class based on a distribution model (Juveneton, col. 4:37-5:16 – teaches selecting a class of fingerprints as class data with subclass of arches, loops or whorls [subclass] based on a distribution of the subclasses).
However, Newman in view of Park, further in view of Juveneton and further in view of Bishop does not explicitly teach using a subclass-specific model trained to generate the synthetic values for the selected subclass and not for other subclasses within the class.
Acs teaches wherein the synthetic data portions are further generated: 
by selecting a subclass of sensitive data portions within the class based on a distribution model (Acs, section 3 – teaches clustering, using kernel k-means, the dataset into k clusters [Distribution model to determine subclasses of the class dataset]; see also, Acs, Figure 1); and 
using a subclass-specific model trained to generate the synthetic values for the selected subclass and not for other subclasses within the class (Acs, section 3 – teaches using a generative model for each cluster, specific to that cluster, to generate synthetic data for that cluster which resemble the 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Newman in view of Park, further in view of Juveneton and further in view of Bishop with the teachings of Acs in order to generate more accurate synthetic samples, guarantee privacy, learn faster, and provide larger control over synthetic data generation in the field of generating synthetic data while protecting sensitive information (Acs, section 1 – “Training distinct generative models on different partitions of the dataset has several benefits. First, multiple models can generate more accurate synthetic samples than a single model trained on the whole dataset, as each ANN is trained only on similar data samples... This scenario is much more likely when the training is perturbed to guarantee differential privacy. Second, each ANN models a different component of the generator distribution, and hence learn any specifics of a cluster faster than a single model... Finally, separate models provide larger control over synthetic data generation; unlike a single model, our approach allows to choose the component model and generate synthetic data only from the chosen cluster.”).

Regarding claim 24 (New), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton, further in view of Bishop and further in view of Acs for the reasons set forth in the rejection of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/BRIAN M SMITH/Primary Examiner, Art Unit 2122